                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                              TERRE HAUTE DIVISION

________________________________________________
                                                         )
PATRICK R. SMITH and BRANDON S.                          )
HOLM, individually and on behalf of all others similarly )
situated,                                                )
                                                         )
        Plaintiffs,                                      )
                                                         )
v.                                                       )            No. 2:20-cv-630-JMS-DLP
                                                         )
JEFFREY A. ROSEN, in his official capacity as the        )
Acting Attorney General of the United States; MICHAEL )
CARVAJAL, in his official capacity as the Director       )
of the Federal Bureau of Prisons; and T. J. WATSON, in )
his official capacity as Complex Warden for the Terre    )
Haute Federal Correctional Complex,                      )
                                                         )
        Defendants.                                      )
________________________________________________)

                                     [PROPOSED] ORDER

         This matter is before the Court on the motion of plaintiffs Patrick R. Smith and Brandon

S. Holm (“Plaintiffs”) for expedited briefing on their second motion for preliminary injunction.

For good cause shown, the motion is GRANTED.

         Defendants shall file their opposition to Plaintiffs’ second motion for preliminary

injunction on or before January 4, 2021. Plaintiffs’ shall file their reply brief on or before January

6, 2021. The Court will notify the parties whether it will hold a hearing on the motion.

         IT IS SO ORDERED.

         Dated: _____________________________


                                                      ____________________________________
                                                      United States District Judge




150571893.1
Distribution:
Robert A. Burgoyne
PERKINS COIE LLP
rburgoyne@perkinscoie.com

Caroline M Mew
PERKINS COIE LLP
cmew@perkinscoie.com

Sarah Howland
PERKINS COIE LLP
showland@perkinscoie.com

John R. Maley
BARNES & THORNBURG, LLP
jmaley@btlaw.com

Lisa A. Olson
U.S. DEPARTMENT OF JUSTICE
Lisa.olson@usdoj.gov

Jordan L. Von Bokern
U.S. DEPARTMENT OF JUSTICE
Jordan.l.von.bokern2@usdoj.gov

Shelese M. Woods
UNITED STATES ATTORNEY’S OFFICE
Shelese.woods@usdoj.gov




                                  -2-
150571893.1
